Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
	Applicant has amended the claims to recite that the method improves a symptom “other than tinnitus.”  This is not the same as excluding tinnitus from the subject population and, as such, does not obviate the rejections of record.
	The claims are examined based on the active step of administration.  In this case, it is obvious to administer the claimed agent to a subject with SSNHL.  Further, there is a specific motivation to administer the claimed agent to a subject with SSNHL and tinnitus, which accounts to 80-90% of subject with SSNHL, because Rah explains that is will improve a subject’s quality of life.
As explained below, the co-occurrence of SSNHL and tinnitus is typical.  Rah teaches “About 80% to 90% of patients with SSNHL have accompanying tinnitus.”  Rah also explains that treatment strategies for acute tinnitus accompanied by SSNHL are important for reducing patients’ distress and improving their quality of life. See Intro.
	The claimed agent is taught to be a GABA agonist.  GABA agonists are taught to treat tinnitus.  Treatment as defined by the instant Specification includes amelioration of a single symptom.  Approximately 80-90% of subjects with SSNHL have accompanying tinnitus.  Thus, there is a motivation to administer the claimed agent to 80-90% of subjects that also have SSNHL.  Further, there is a reasonable and predictable expectation of success in ameliorating a symptom when administered to said subject.  
prima facie showing.

Status of the Claims
	Claims 1-15 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al., (U.S. Pat. No. 6,794,413), in view of Le et al., “Design and Mechanism of Tetrahydrothiophene-Based gamma-Aminobutyric Acid Aminotransferase Inactivators,” ACS 2015, in view of Fornaro et al., “Tinnitus psychopharmacology: A comprehensive review of its pathomechanisms and management,” Neuropsychiatric Disease and Treatment, May 29, 2010, in view of Hildebrand (U.S. Pat. No. 6,656,172), in view of Miller et al., (US2014/0336256), and in view of Rah et al., “Successful treatment of sudden sensorineural hearing loss assures improvement of accompanying tinnitus,” Otology/Neurotology, December 4, 2014.
 (1S,3S)-3-amino-4-difluoromethylenyl-1-cyclopentanoic acid or CPP-115, as well as salt forms of cyclopentanecarboxylic acid, 3-amino-4-(difluoromethylene) are known GABA aminotransferase inhibitors.  Thus, the claimed agents are GABA-AT inhibitors.  Even further, the claimed agents include all combinations of bond orientations, as shown in independent claims 1, 15, 21, and 27, e.g.
Le teaches that agents that inhibitors of GABA aminotransferase have an effect of raising GABA levels in the brain.  One of the main methods to increase GABA levels in the human brain is to inhibit GABA-AT, which is the enzyme that degrades GABA. See abstract.
Fornaro teaches tinnitus is a frequent impairing condition of many conditions.  Specifically, a main cause of tinnitus include a number of neurological disorders, such as traumatic brain injury, meningitis, encephalitis, strokes, MS, chiari malformation, and auditory nerve injury.  Further, it is known that GABA neurons decrease with age.  Treatment with GABA agonists have all been suggested both for animal and human models of tinnitus. See 9th full par.  
Hildebrand teaches treating tinnitus by administering an agent comprising a GABA agonist. See prior art claim 5.  Further, Hildebrand indicates that tinnitus is the perception of ringing, hissing, or other sounds in the ears when no external sound is present. See col. 1, lines 10-13. 
Miller teaches treatment of conditions with CPP-115 by inhibiting GABA uptake.  Dosages contemplated for CPP-155 include 5-25 mg/day or 0.01 mg/kg/day up to 15 mg/kg/day. See par. 111.  Further, GABA-AT inactivation capability of CPP-115 starts at below doses of 1 mg/kg. See par. 159.  The acceptable routes of administration include IB, sublingual, IP, oral, and others.  See par. 26.  In the case where the claimed ranges "overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Rah et al., teaches “About 80% to 90% of patients with SSNHL have accompanying tinnitus.”  Rah also explains that treatment strategies for acute tinnitus accompanied by SSNHL are important for reducing patients’ distress and improving their quality of life. See Intro.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Silverman, Le, Fornaro, Hildebrand, Miller, and Rao to arrive at the claimed methods.  One would be motivated to do so because the claimed agents are taught to inhibit GABA-AT, which is known to breakdown GABA.  GABA inhibitors have been suggested for treatment of tinnitus.  Rao explains that SSNHL is accompanied by tinnitus in up to 90% of patients and treatment strategies for acute tinnitus accompanied by SSNHL are important for reducing patients’ distress and improving their quality of life.   Further, the prior art teaches dosages of CPP-115 to begin inhibiting GABA-AT at dosages as low as 1 mg/kg.  

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al., (US2017/0101364), in view of Le et al., “Design and Mechanism of Tetrahydrothiophene-Based gamma-Aminobutyric Acid Aminotransferase Inactivators,” ACS 2015, in view of Fornaro et al., “Tinnitus psychopharmacology: A comprehensive review of its pathomechanisms and management,” Neuropsychiatric Disease and Treatment, May 29, 2010, in view of Hildebrand (U.S. Pat. No. 6,656,172), and in view of Juncosa et al., “Design and Mechanism of (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic Acid, a Highly Potent γ-Aminobutyric Acid Aminotransferase Inactivator for the Treatment of Addiction,” J. Am. Chem. Soc. 2018, 140, 2151-2164, in view of Miller et al., (US2014/0336256), and in view of Rah et al., “Successful treatment of sudden sensorineural hearing loss assures improvement of accompanying tinnitus,” Otology/Neurotology, December 4, 2014.
Silverman teaches (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic acid, as well as structural variations thereof, are known GABA aminotransferase inhibitors. See title and par. 37, e.g. 
Le teaches that agents that inhibitors of GABA aminotransferase have an effect of raising GABA levels in the brain.  One of the main methods to increase GABA levels in the human brain is to inhibit GABA-AT, which is the enzyme that degrades GABA. See abstract.
Fornaro teaches tinnitus is a frequent impairing condition of many conditions.  Specifically, a main cause of tinnitus include a number of neurological disorders, such as traumatic brain injury, meningitis, encephalitis, strokes, MS, chiari malformation, and auditory nerve injury.  Further, it is known that GABA neurons decrease with age.  Treatment with GABA agonists have all been suggested both for animal and human models of tinnitus. See 9th full par.  
Hildebrand teaches treating tinnitus by administering an agent comprising a GABA agonist. See prior art claim 5.  Further, Hildebrand indicates that tinnitus is the perception of ringing, hissing, or other sounds in the ears when no external sound is present. See col. 1, lines 10-13. 
Juncosa teaches the claimed agent to be almost 10 times more efficient as an inactivator of GABA-AT than CPP-115. See abstract.  
 Miller teaches treatment of conditions with CPP-115 by inhibiting GABA uptake.  Dosages contemplated for CPP-155 include 5-25 mg/day or 0.01 mg/kg/day up to 15 mg/kg/day. See par. 111.  Further, GABA-AT inactivation capability of CPP-115 starts at below doses of 1 mg/kg. See par. 159.
Thus, in view of Juncosa and Miller, a POSA would be able to optimize the dosage of (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic acid to use and one would understand that the high potency of (S)-3-amino-4-difluoromethylenyl-1-cyclopent-1-ene-carboxylic acid as compared to CPP-115 would allow for even less than 5-25 mg/day to be used in inhibiting GABA uptake.  
	Rah et al., teaches “About 80% to 90% of patients with SSNHL have accompanying tinnitus.”  Rah also explains that treatment strategies for acute tinnitus accompanied by SSNHL are important for reducing patients’ distress and improving their quality of life. See Intro.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Silverman, Le, Fornaro, Hildebrand, Juncosa, Miller, and Rao to arrive at the claimed methods.  One would be motivated to do so because the claimed agents are taught to inhibit GABA-AT, which is known to breakdown GABA.  GABA inhibitors have been suggested for treatment of tinnitus.  Rao explains that SSNHL is accompanied by tinnitus in up to 90% of patients and treatment strategies for acute tinnitus accompanied by SSNHL are important for reducing patients’ distress and improving 
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,071,083.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘083 patent are directed towards administering a GABA agonist for treating SSNHL.  The instant claims include treating a subject with a different, but also known GABA agonist, also for treating SSNHL.  It would be prima facie obvious to substitute one known GABA agonist for another known GABA agonist to treat a same condition.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would . 

/JARED BARSKY/Primary Examiner, Art Unit 1628